 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     LINDSEY GOWIN, an individual,           Case No. 19-cv-1876 JAH-AHG
11
                    Plaintiff,
12                                           ORDER GRANTING JOINT
     v.                                      MOTION FOR LEAVE FOR
13                                           PLAINTIFF TO AMEND THE
     SONY INTERACTIVE                        COMPLAINT AND TO EXTEND
14   ENTERTAINMENT, LLC, a                   TIME FOR DEFENDANTS TO
     California Limited Liability Company;   RESPOND
15   SONY INTERACTIVE
     ENTERTAINMENT, INC., a Japanese
16   Corporation; JEFF LINDSAY, an
     individual; and DOES 1 to 100,
17   inclusive,
18                  Defendants.
19
20
21
22
23
24
25
26
27
28

                                                                   19-CV-1876 JAH AHG
 1         The Parties’ filed a Joint Motion for Leave for Plaintiff to Amend the Complaint
 2   and to Extend Time for Defendants to Respond (“Joint Motion”). Doc. No. 9. Pursuant
 3   to Federal Rule of Civil Procedure 15, CivLR 7.2, the stipulation of the Parties, and
 4   finding good cause, the Joint Motion is GRANTED:
 5         1.    Plaintiff shall file an amended pleading on or before November 6, 2019.
 6         2.    Defendant shall have until December 13, 2019 to file a responsive
 7   pleading.
 8         IT IS SO ORDERED.
 9
10   DATED: October 30, 2019
11                                               HON. JOHN A. HOUSTON
                                                 UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2                          19-CV-1876 JAH AHG
